Seevers, J.
The principal question presented in the record was determined by this court in Eason v. Douglass, 55 Iowa, 390. Following that case, the judgment of the district court must be affirmed. Counsel for the appellee insist that the court erred in finding for the defendants on the counter-claim. It is sufficient to say that the plaintiff has not appealed, and that the appellant is content with the finding on the counter-claim, in the event the judgment of the district court is affirmed on the other branch of the case.
Affirmed.